Citation Nr: 1037894	
Decision Date: 10/06/10    Archive Date: 10/15/10	

DOCKET NO.  98-18 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas


THE ISSUE

Entitlement to service connection for asthma.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from February 1983 to May 1984.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 1998 rating decision of the VARO in Waco, 
Texas, that denied entitlement to the benefit sought.  

The Veteran has been incarcerated for many years and it appears 
he is still in prison.  

This case was most recently before the Board in October 2008 at 
which time it was remanded in pertinent part for further 
development.  The case has been returned to the Board for 
appellate review.  

For reasons which will be set forth below, the matter is once 
again REMANDED to the RO by way of the Appeals Management Center, 
in Washington, DC.  The Veteran will be notified should further 
action be required.  


REMAND

In October 2088, in pertinent part, the case was remanded in 
order that the Veteran might be contacted to obtain authorization 
for VA to obtain the most recent treatment records for him from 
physicians A.T.B. and W.G., as well as Forth Worth Harris 
Hospital.  In an October 2008 communication, the Veteran was 
apparently provided with an enclosed VA Form 21-4142 
(Authorization and Consent to Release Information) for the 
aforementioned health care providers.  Received in December 2008 
was a statement from the Veteran in which he indicated that until 
recently he had received treatment at the North Texas VA Health 
System at the Bridgeport, Texas location.  He apparently did not 
provide the necessary release of information authorization.  He 
did indicate that his address had changed.  A number of 
communications from him are of record since that time, but none 
provide the authorization for releasing the indicated private 
information.  

After review of the claims file by a VA health care professional 
in April 2010, he referred to a statement from the Veteran that 
he was first diagnosed with asthma as an infant.  This allegedly 
was resolved, but restarted when he was in high school in 1984.  
The Veteran then claimed it got worse while in service.  He 
claimed he was hospitalized at the John Peter Smith Hospital in 
1986 and the Harris Hospital in 1999 for his asthma.  Records 
from these medical facilities are not in the claims file.  

The case has been in appellate status for several years and the 
Veteran has submitted numerous statements over the years 
referring to treatment and evaluation at various facilities.  
However, none has referred to etiology of his asthma. The Veteran 
is given the opportunity to provide a complete listing of all 
health care facilities and professionals who have treated him for 
asthma in the years before and following service.  

Accordingly, the case is REMANDED for the following:  

1.  The Veteran should be contacted and 
asked to provide the names and addresses of 
all health care providers from whom he 
received treatment for his asthma in the 
years before, during, and following 
service.  After receiving this information 
and the necessary releases, VA should 
contact the named medical providers and 
obtain copies of all related medical 
records.  The Veteran is to be informed 
that should he not provide the necessary 
authorization by signing a VA Form 21-4142, 
VA will not be able to attempt to obtain 
any records and a decision will be made 
based on the evidence that is of record.  

2.  Once such development is completed to 
the extent possible, if additional records 
are obtained, the health care professional 
who reviewed the record in April 2010 
should be asked to review the additional 
records and indicate whether they might 
reflect a change in his or her opinion as 
to the etiology of the Veteran's asthma.  
If the health care professional is not 
available, then another VA physician 
knowledgeable in respiratory disorders 
should be asked to review the entire claims 
file, to include any additional records 
obtained, and express an opinion as to 
whether, in his or her opinion, it is at 
least as likely as not that any current 
asthma is related to the Veteran's service 
from February 1983 to May 1994 under any 
theory, to include aggravation.  

3.  Thereafter, the claim should be 
readjudicated by VA.  If the benefit 
remains denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case  and the 
case should then be returned to the Board, 
if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).

	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



